Citation Nr: 0817762	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-03 461A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for neurological manifestations of the left hand 
resulting from partial thickness burns.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for neurological manifestations of the right hand 
resulting from partial thickness burns.  

3.  Entitlement to an initial compensable evaluation for burn 
scars of the right hand.  

4.  Entitlement to an initial compensable evaluation for 
superficial partial thickness burns of the face and neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on a period of active duty for training 
(ACTDUTRA) from May 1996 to September 1996 and on active duty 
from December 2000 to December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in February 2005.  

The Board notes that the veteran also perfected an appeal for 
the issues of entitlement to increased initial evaluations 
for post-traumatic stress disorder (PTSD) and a right ankle 
disability.  By way of a May 2006 statement the veteran 
withdrew his appeal as to those issues.  Consequently, the 
Board will only address the issues listed on the first page 
of this decision.   

Subsequent to a March 2006 supplemental statement of the 
case, additional medical evidence in the form of VA 
outpatient treatment reports dated from March 2006 to 
December 2006 was added to the claims file.  A waiver of 
consideration by the agency of original jurisdiction (AOJ) 
was not solicited from the veteran.  The medical evidence is 
unrelated to the issues of neurological manifestations of the 
left hand resulting from partial thickness burns, 
neurological manifestations of the right hand resulting from 
partial thickness burns, burn scars of the right hand, and 
superficial partial thickness burns of the face and neck.  
Consequently, the veteran is not prejudiced by the Board's 
adjudication of these issues.  


FINDINGS OF FACT

1.  The veteran's neurological manifestations of the left 
hand resulting from partial thickness burns are manifested by 
no more than mild incomplete paralysis.  

2.  The veteran's neurological manifestations of the right 
hand resulting from partial thickness burns are manifested by 
no more than mild incomplete paralysis.  

3.  The veteran's burn scars of the right hand are well-
healed with no open areas; there are some hypopigmentation 
skin changes in the dorsum of the right hand about the 
knuckles and proximal fingers but no hypertrophic scarring

4.  The veteran's burn scars of the face and neck are barely 
visible superficial scars which are not disfiguring and 
impose no limitation of function.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for neurological manifestations of the left hand 
resulting from partial thickness burns have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.7, 4.124a, Diagnostic Code 8515 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for neurological manifestations of the right hand 
resulting from partial thickness burns have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.7, 4.124a, Diagnostic Code 8515 (2007).

3.  The criteria for an initial compensable rating for scars 
of the right hand have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7; 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2007).  

4.  The criteria for an initial compensable rating for 
superficial partial thickness burns of the face and neck have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.7; 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in February 2004, 
in which the RO advised the veteran of the evidence needed to 
substantiate his claims of service connection for residuals 
of third degree burns of the hands, neck and face.  The 
veteran was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  The veteran 
was further advised to inform the RO if there was any other 
evidence or information that he believes pertains to his 
claims.  The veteran appealed the initial evaluation assigned 
for his service-connected disabilities.  Additionally, the 
veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date by 
way of letters dated in March 2006 and February 2008.  See 
Dingess, supra.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that the RO has obtained the 
veteran's service treatment records, and VA and private 
treatment reports.  The RO also arranged for him to undergo 
several VA examinations.  In short, the Board finds that VA 
has satisfied its duty to assist to the extent possible under 
the circumstances by obtaining evidence relevant to his 
claims.  38 U.S.C.A. §§ 5103 and 5103A.

The Board has considered the assertion of the veteran's 
representative in an Informal Hearing Presentation dated in 
March 2008 that the most recent VA examination was too old 
and that a new examination was necessary.  However, there is 
no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disability since he was last examined, and the 
representative did not argue such.  See 38 C.F.R. § 3.327(a) 
(2007).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  See VAOPGCPREC 
11-95.  The Board finds the most recent examination in 
December 2005 to be thorough and consistent with 
contemporaneous VA and private treatment records, and the 
representative has not identified any deficiency in that 
examination.  Thus, the Board finds that a remand for another 
VA examination is not warranted. 

II.  Factual Background

The veteran's service treatment records (STRs) indicate that 
the veteran got burned on his face and hands when a space 
heater exploded while he was shopping in a Korean market in 
February 2002.  He was noted to have sustained most of the 
burns on his face and right dorsal hand.  It was estimated 
that he was burned on eight percent of his total body 
surface; the breakdown was noted to have been second-degree 
burns on five and a half percent involving his head, two 
percent involving his right hand, and a half percent 
involving his left hand.  He was hospitalized until March 
2002 at which time his condition was noted to be improved and 
the prognosis was good.  The veteran's September 2003 
separation examination revealed full range of motion of the 
bilateral hands.  He was noted to have a scar on the dorsum 
of the right hand and pigmentation loss at the 
metacarpophalangeal joint.  No scarring or pigmentation was 
noted to be visible on the veteran's face.  The examiner 
noted that the veteran was status post second and third 
degree burns on his face and hands and he was noted to have 
cold sensitivity of his hands.  

Associated with the claims file are VA outpatient treatment 
reports dated from April 2004 to January 2007.  In April 2005 
the veteran was noted to have a past medical history of third 
degree burns of the hands, face, and neck.  However, the 
records are negative for any indication of treatment or 
complaints related to the veteran's burn scars or any 
neurological manifestations related to his hands.   

Private treatment reports from the Vet Center and Newton Foot 
and Ankle Clinic were unrelated to the issues on appeal.  

The veteran was afforded a VA examination in April 2004.  The 
examiner reported that the veteran sustained serious burns of 
the face and hands due to an explosion of a kerosene space 
heater.  The veteran said he had cold sensitivity of both 
hands which was managed by wearing gloves.  He reported that 
he has extreme pain if he reaches into a container of ice 
water to get a drink.  The examiner indicated that there was 
no functional limitation and that the veteran regained full 
functional use of his hands.  The veteran stated that his 
dominant hand is his right hand.  Physical examination of the 
head and face was normocephalic and atraumatic with 
symmetrical facial features and no edema or scars noted.  
Examination of the skin revealed no rashes or bruises.  All 
the skin in the areas previously burned was well-healed with 
no open areas.  There were no scars of the face or neck or of 
the left hand.  There were some hypopigmentation skin changes 
in the dorsum of the right hand about the knuckles and 
proximal fingers but no hypertrophic scarring.  The examiner 
diagnosed the veteran with status-post partial thickness 
burns of the face and anterior neck without cosmetic 
disfigurement and without functional loss, status-post deep 
partial thickness burns of both dorsal hands without cosmetic 
disfigurement of the left hand and mild to moderate 
hypopigmentation disfigurement of the right hand without 
functional impairment of either hand but with increased cold 
sensitivity of both hands.  Photographs of the head, face, 
and neck obtained at the time of the examination were 
consistent with the examiner's findings.  

The veteran testified at hearing before a DRO in February 
2005.  The veteran reported that a space heater exploded less 
than a meter and a half from his face and he put his hands up 
to shield his face.  He testified that he has sensitivity to 
weather.  He said his hands are sensitive.  He indicated that 
he has no discomfort when shaking hands.  He reported that 
his face is also sensitive to the cold.  The veteran 
testified that he takes lukewarm showers.  He stated that he 
uses sunscreen and avoids exposure to the sun.  

The veteran was afforded a VA examination for his service-
connected disabilities in December 2005.  He was again 
reported to be right hand dominant.  The veteran reported 
sensitivity to cold such as reaching into cold water and in 
cold weather.  He said the right hand was ten times more 
sensitive than the left.  With regard to the face and neck 
burns the veteran denied any symptoms.  Physical examination 
of the right hand revealed scar of the dorsum of the right 
hand which measured 7 centimeters (cm) by 4-cm which was an 
irregular shape and another scar which measured 2-cm by 2-cm 
with irregular shape both of which were flat, mobile, well-
healed, and hypersensitive to touch with nylon monofilament 
tester.  Examination of the left hand revealed a scar on the 
dorsum of the left hand which measured 2-cm by 2-cm and a 
scar on the wrist which measured 3-cm by 3-cm both with 
irregular shape, both flat, mobile, well-healed, and 
hypersensitive to touch with nylon monofilament tester.  
Examination of the face and neck revealed barely visible 
superficial burn scars of the face and neck which were not 
disfiguring.  The skin was warm, dry, anicteric and with good 
turgor.  The head and face were normocephalic, atraumatic and 
with symmetric facial features.  The examiner diagnosed the 
veteran with hypersensitivity of residual burn scars of the 
right and left hand with a slight impact on functional 
ability, scars on the right and left hand secondary to burn, 
and superficial scars of the face and neck without residual 
functional impact.  Photographs of the head, neck, and hands 
obtained at the time of the examination were consistent with 
the examiner's report with the exception of the reported scar 
on the left hand.  The photographs did appear to reveal any 
scar of the left hand.  

Other VA examination reports associated with the claims file 
were unrelated to the issues on appeal.  

III.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

A.  Neurological Manifestations-Left and Right Hand

The veteran's neurological manifestations of the left hand 
and right hand resulting from partial thickness burns have 
been evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2007).  Mild, 
moderate, and severe incomplete paralysis of the median nerve 
of the minor extremity warrants ratings of 10, 20, and 40 
percent, respectively, for the minor extremity, and ratings 
of 10, 30, and 50 percent respectively, for the major 
extremity.  Id.  A 60 percent rating is warranted where there 
is complete paralysis of the median nerve of the minor 
extremity; 70 percent is warranted for complete paralysis 
affecting the major extremity.  Id.  

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 
8540. 

In the present case, the record shows that the veteran, who 
is right-hand dominant, sustained burn wounds to his hands 
after a space heater exploded and he used his hands to shield 
his face.  The April 2004 examiner reported that the only 
neurological symptom related to the burns of his hands was 
increased cold sensitivity of both hands.  The veteran 
testified that he had cold sensitivity of his hands.  He 
reported that he had no discomfort when shaking hands.  The 
December 2005 VA examiner indicated that the veteran had 
hypersensitivity of residual burn scars of the right and left 
hand with a slight impact on functional ability.  The veteran 
has not sought any treatment related to the neurological 
manifestations of his hands.  In this regard, the Board finds 
that the veteran's neurological manifestation are tantamount 
to no more than mild incomplete paralysis of the median nerve 
of the major and minor extremities.  

Under the circumstances, given the rather consistent 
descriptions of his condition since service connection was 
granted, the Board is persuaded that the greater weight of 
the evidence is against a finding that the veteran's 
neurological manifestations are manifested by anything more 
than mild incomplete paralysis of the median nerves.  The 
claim for higher initial schedular evaluations is therefore 
denied.

B.  Burn Scars of the Right Hand

The veteran's burn scars of the right hand are rated as 
noncompensably disabling utilizing the rating criteria found 
at Diagnostic Code 7802, scars, other than the head, face, or 
neck, that are superficial and that do not caused limited 
motion.  38 C.F.R. § 4.118.  Under Diagnostic Code 7802, if a 
scar on other than the head, face or neck is superficial and 
does not cause limited motion, a maximum 10 percent rating is 
assigned if affecting an area or areas of 144 square inches 
(929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802.  A superficial scar is one not associated with 
underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 
7802, Note (2).  A superficial and unstable (involving 
frequent loss of covering of skin over the scar) scar will be 
assigned a maximum 10 percent rating.  

In this case, there is no evidence to indicate that the 
veteran's burn scars on his right hand affect an area or 
areas of 144 square inches or greater.  Consequently a 
compensable rating is not warranted under Diagnostic Code 
7802.  

The will also consider whether an increased rating is 
warranted under any other Diagnostic Codes.  Diagnostic Code 
7801 pertains to scars, other than the head, face and neck, 
that are deep or that cause limitation of motion.  A deep 
scar is one associated with soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801, Note (2).  As noted above, the 
veteran's scars of the right hand are not deep and do not 
cause any limitation of motion.  Diagnostic Code 7803 
pertains to scars, other than the head, face and neck, that 
are superficial and unstable.  The evidence does not reveal 
that the veteran's scars of the right hand are unstable.  The 
scars were reported to be well-healed with no open areas.  
Finally, the evidence does not indicate that the veteran's 
service-connected right hand scars cause any functional 
limitation.  While the December 2005 VA examiner reported 
that the scars had a slight impact on the veteran's 
functional ability, this was attributed directly to the 
hypersensitivity present in that hand, which was taken into 
account in evaluating the neurological manifestations present 
in that hand.  Therefore, the Board finds that awarding a 
separate compensable rating for functional loss under 
Diagnostic Code 7805 would violate the anti-pyramiding 
provisions of 38 C.F.R. § 4.14 (2007).  The record does not 
otherwise demonstrate functional impairment distinct from 
that caused by hypersensitivity.  As noted, the veteran 
indicated that he is able to shake hands, and the April 2004 
VA examiner specifically reported that there was no 
functional limitation and that the veteran regained full 
functional use of his hands.  Consequently, a separate 
compensable rating is not assignable for scarring under 
Diagnostic Code 7805, which pertains to functional 
limitation.

C.  Superficial Partial Thickness Burns of the Face and Neck

The veteran's burn scars of the face and neck are rated as 
noncompensably disabling utilizing the rating criteria found 
at Diagnostic Code 7800, disfigurement of the head, face, or 
neck.  38 C.F.R. § 4.118.  Under Diagnostic Code 7800, a 10 
percent rating is for application when there is one 
characteristic of disfigurement.  A 30 percent rating is for 
application when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips, or; with two or 
three characteristics of disfigurement.  Note (1) to 
Diagnostic Code 7800 defines the eight characteristics of 
disfigurement for purposes of evaluation under § 4.118.  They 
are:  (1) a scar five or more inches (13 or more cm.) in 
length; (2) a scar at least one-quarter inch (0.6 cm.) wide 
at the widest part; (3) surface contour of the scar elevated 
or depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); (8) skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  Id.  

Here, as regards the veteran's facial and neck scars, the 
Board notes that none of the characteristics of disfigurement 
are currently shown by the evidence of record.  As noted, the 
April 2004 examiner indicated that there were no visible 
scars of the face or neck and diagnosed the veteran with 
status-post partial thickness burns of the face and anterior 
neck without cosmetic disfigurement and without functional 
loss.  The December 2005 examiner reported that examination 
of the face and neck revealed barely visible superficial burn 
scars of the face and neck which were not disfiguring and 
diagnosed the veteran with face and neck scars which were 
superficial without residual functional impact.  The skin of 
the face and neck was found to be warm, dry, anicteric and 
with good turgor, and both the head and face were described 
as normocephalic, atraumatic and with symmetric facial 
features.  In the absence of any of the characteristics of 
disfigurement as provided for under the applicable rating 
criteria, the Board concludes that the weight of the evidence 
is against granting a compensable rating at any time since 
the claim was received.  

In addition, the Board has considered Diagnostic Codes 7803 
and 7804.  However, absent objective evidence that the facial 
and neck scarring is unstable or painful on objective 
demonstration, a separate compensable rating is not warranted 
under either Code.  As noted, the evidence does not indicate 
that the veteran's service-connected facial and neck scarring 
causes any functional limitation.  Consequently, a separate 
compensable rating is not assignable for scarring under 
Diagnostic Code 7805.

D.  Extraschedular Considerations

Additionally, the Board finds that there is no showing that 
the veteran's service-connected neurological manifestation of 
the hands and/or scars of the right hand and face and neck 
have reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  In this regard, the Board notes 
that the veteran's service-connected disabilities have not 
been shown to markedly interfere with employment, or require 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claims for increased ratings for the 
veteran's service-connected disabilities, and the claims are 
therefore denied.  




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for neurological manifestations of the left hand resulting 
from partial thickness burns is denied.   

Entitlement to an initial evaluation in excess of 10 percent 
for neurological manifestations of the right hand resulting 
from partial thickness burns is denied.  

Entitlement to an initial compensable evaluation burn for 
scars of the right hand is denied.  

Entitlement to an initial compensable evaluation for 
superficial partial thickness burns of the face and neck is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


